                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

TRAVIS M. CARLISLE                                                             PLAINTIFF

V.                            CASE NO. 5:18-CV-05056

DEPUTY CHARLEY A. LONG, et al.                                             DEFENDANTS


                        MEMORANDUM OPINION AND ORDER

       Travis M. Carlisle proceeds in this matter pro se and in forma pauperis pursuant

to 42 U.S.C. § 1983. In his Amended Complaint, Plaintiff alleges claims of excessive

force, denial of medical care, and retaliation. (Doc. 16). Plaintiff is incarcerated in the

Benton County Detention Center.

       There are two motions for summary judgment pending:            Separate Defendant

Heather Trimmer filed for summary judgment on December 3, 2018 (Doc. 27); and Benton

County Defendants Sheriff Shawn Holloway, Deputy Charley A. Long, and Deputy Alex

Tucker filed for summary judgment on December 5, 2018 (Doc. 31). The Court entered

two Orders directing the Plaintiff to respond to the Motions. Plaintiff’s responses were

due by December 26, 2018 and December 31, 2018, respectively. (Docs. 30, 34).

       Plaintiff did not file a response to either of the motions for summary judgment. He

also failed to request any extension of time to file his response, and no mail has been

returned as undeliverable. Accordingly, Plaintiff has failed to comply with the Court’s

Orders. Plaintiff was advised that failure to comply with the Court’s Orders to respond to

the motions would result in: (a) all of the facts set forth by the Defendants in the summary

judgment papers being deemed admitted by Plaintiff, pursuant to Local Rule 56.1(c);

and/or, (b) this case being subject to dismissal without prejudice, pursuant to Local Rule

5.5(c)(2). (Docs. 30, 34).


                                             1
       However, in the course of ruling on summary judgment, the Court must consider

the facts set forth in Plaintiff’s verified Amended Complaint. A verified complaint is the

equivalent of an affidavit for summary judgment purposes. See, e.g., Roberson v. Hayti

Police Dep’t., 241 F.3d 992, 994-95 (8th Cir. 2001). As the Court in Roberson points out,

“[a]lthough a party may not generally rest on his pleadings to create a fact issue sufficient

to survive summary judgment, the facts alleged in a verified complaint need not be

repeated in a responsive affidavit to survive the summary judgment motion.” Id. The

Court must therefore “piece[] together [Plaintiff’s] version of the facts from the verified

complaint. Those portions of the Defendant[s’] statement of material facts that do not

conflict with [Plaintiff’s verified complaint] are deemed admitted.” McClanahan v. Young,

2016 WL 520983, at *1 (D.S.D. Feb. 5, 2016).

                                    I. BACKGROUND

       The Plaintiff was booked into the Benton County Detention Center (“BCDC”) on or

about December 26, 2018. At intake, Plaintiff informed BCDC personnel of a recent injury

he sustained to his shoulder/rotator cuff. (Doc. 33, Ex. A3 at 3). On January 8, 2018,

Plaintiff’s probation was revoked, and he received a six-month sentence. (Doc. 16 at 4).

       On January 10, 2018, Deputy Benjamin Vinson, Jr. submitted a Jail Incident Report

involving Plaintiff which read:

       On January 9, 2018, I, Deputy Vinson, was assigned to D-pod. At
       approximately 2030 hours, Inmate Carlisle, Travis pushed the emergency
       intercom button and stated that his cellie (sic) needed an extra blanket due
       to him being in a corner cell. I then got informed that corner cells no longer
       got an extra blanket due to the heat being turned up. When I told Inmate
       Carlisle that information he began to yell and curse over the intercom. I
       made the decision to talk to Inmate Carlisle about his behavior. I went to
       his door and told him to come out to pod control. While going to the pod
       door, Inmate Carlisle began to yell and be disruptive. While at pod control,
       I told Inmate Carlisle to face the wall and place his hands behind his back
       to which he did not fully comply. I then grabbed the back of his shirt and
       placed him on the wall for being non-compliant. I tried several times to be
       rational and speak to him about his actions, but he wouldn’t stop yelling.

                                             2
        When he calmed down and stopped yelling, I informed him that his behavior
        would not be tolerated. After we spoke about his behavior, I told him that
        he was to go to his cell and that if he didn’t stop being disruptive, I would
        lock him down. Inmate Carlisle returned to cell and I returned to my normal
        duties with no further incidents.

(Doc. 33, Ex. A4 at 1).

        On February 7, 2018, Plaintiff submitted an Inmate Grievance, stating:

        There is mail that I’m not getting on kiosk. The last letter that I got was
        postmarked the 1st of this month and I just got it today and theres 2 before
        that one that I still haven’t got. I need this figured out and I need to figure
        out what to do and a number to call so I can give it to my mom so she can
        figure this stuff out.

(Doc. 33, Ex. A2 at 5). Lt. Greg Stevenson responded to Plaintiff’s grievance, stating:

“When the letters are received at the mail guard facility, it is scanned in. We are not

informed when letters are scanned in.” Id.

        On February 23, 2018, Deputy Alex Tucker submitted a Jail Incident Report, which

read:

        On February 23, 2018 at approximately 0820 hours, I, Deputy Tucker was
        assigned to Dpod. I was passing blankets and sheets back to pod D-149
        when I observed in cell 143 a pillow that had been ripped open and tied
        closed. Upon further inspection the pillow was stuffed with two blankets, I
        then confiscated the pillow and moved on to the next cell when Inmate
        Carlisle, Travis began yelling at me and becoming aggravated that I took
        his pillow. I calmly informed him that I was taking his pillow because of the
        alterations that were made to it (in the inmate handbook it states that any
        commissary that has been altered becomes contraband). As well as the
        blankets hid inside of it. As I was leaving the pod Inmate Carlisle then
        shouted ‘I better get my pillow back or we are going to have problems’ and
        that he wasn’t going to stop until he gets a lieutenant down here. I then
        informed pod control of the situation and that we need to inform our chain
        of command so that we are all on the same page. While waiting on Corporal
        Smith Inmate Carlisle began shouting at the door yelling ‘I’m not the mother
        f***er y’all want to mess with’ and once we were at the pod door explaining
        the situation to Corporal Smith Inmate Carlisle began making the ‘finger
        gun’ sign and pretended to shoot us through the glass. That’s when we
        decided this has gone far enough and stacked up at the door to pull him put
        of the pod. Deputy Long stacked up first in line followed by myself, Deputy
        Massey, and Deputy Allen with Corporal Smith opening the door for us.

                                              3
        Deputy Long made first contact and grabbed Inmate Carlisle’s left arm to
        restrain him, as I entered Inmate Carlisle pulled back to swing at Deputy
        Long I was able to restrain his right arm before he made contact. Once we
        gained control we took Inmate Carlisle and placed him on the floor, Inmate
        Carlisle began resisting and trying to tuck his arms under himself. I then
        used my forearm and applied targeted pressure to the right side of his head
        against the floor as a distraction technique so myself and Deputy Long could
        gain easier access to his arms in order to control the situation. We then
        gained control of his arms and placed his arms behind his back. Corporal
        Smith then knelt on Inmate Carlisle’s torso behind us and assisted in placing
        hand cuffs on Inmate Carlisle. We then turned Inmate Carlisle on his side
        and helped him to his feet I then assisted Corporal Smith in escorting him
        down the E-pod sliding door. I then went through the rest of my shift duties
        without incident.

(Doc. 33, Ex. A4 at 2).

        Deputy Robert Massey also submitted a Jail Incident Report involving

Plaintiff on February 23, 2018, which read:

        On February 23, 2018, I, Deputy Massey, was assigned to Rover. At
        approximately 0820 hours, I was checking to see if the deputies in Delta
        Pod needed help with anything. I was informed that Inmate Carlisle, Travis
        was standing near the door yelling obscenities through the pod door at the
        deputies in Pod Control. The decision was made to stack on the door.
        When the door was opened Deputy Long and Tucker gained control of
        Inmate Carlisle and placed him on the floor. During this time, I began to yell
        ‘everyone get on the ground and face the ground.’ The inmates in the pod
        complied with the order given. Once Inmate Carlisle was escorted out of
        the pod I asked Pod Control to group release D149. Once group was
        released all of the inmates in the pod were placed into their cell. I returned
        to my duties with no further incidents.

Id. at 3.

        The Benton County Defendants submitted a video that depicts the event that took

place in the jail from 8:13:20 a.m. to 8:42:18 a.m. on the day of the incident. (Doc. 33,

Ex. A7). The video includes six (6) different views: Pod D Hallway, Pod E Hallway, Pod

E Control – A, Pod D Control, Pod D-149, and Pod E-102. The incident occurred inside

Pod D-149. The Pod D-149 camera shows the following:



                                              4
•   8:13:20 – 8:15:27: Deputy Alex Tucker stands outside a jail cell, assisting in the
    distribution of sheets and blankets to BCDC inmates.

•   8:15:28 – 8:15:31: Deputy Tucker enters Plaintiff’s jail cell and confiscates a
    pillow from Plaintiff’s jail cell.

•   8:15:32 – 8:16:07: Deputy Tucker exits Plaintiff’s jail cell with the confiscated pillow
    and proceeds towards the Pod D-149 Control Room door.

•   8:16:08 – 8:18:16: As Deputy Tucker nears the Pod D-149 Control Room door,
    Plaintiff confronts Deputy Tucker. Plaintiff continues to confront Deputy Tucker,
    even after Deputy Tucker places the confiscated pillow in the Pod D-149 control
    room. Deputy Tucker then climbs the stairs to the second floor of the Pod, and
    Plaintiff engages him from the ground floor, gesturing up at Deputy Tucker and
    waving his arms and pointing.

•   8:18:17 – 8:18:28: Plaintiff climbs the stairs to the second floor of Pod D-149 while
    Deputy Tucker continues to assist in the distribution of sheets and blankets.
    Plaintiff approaches Deputy Tucker and appears to engage him dialogue.

•   8:18:29 – 8:21:00: Deputy Tucker finishes distributing sheets and blankets and
    then exits Pod D-149 via the Control Room door, with Plaintiff following closely
    behind. Plaintiff continues to swing his arms and gesture toward Deputy Tucker,
    even though the officer has exited the room.

•   8:21:00 – 8:25:45: Plaintiff stands behind the red line for several minutes,
    apparently attempting to confront Deputy Tucker and/or other BCDC personnel
    who are behind the glass door and windows.

•   8:25:46 – 8:25:49: Plaintiff makes a gesture with his hand, using his index finger
    in a flat, pointed position and his other fingers folded beneath it, apparently towards
    BCDC personnel who are behind the glass.

•   8:25:50 – 8:30:19: Plaintiff continues to wait at the red line, attempting to confront
    BCDC personnel.

•   8:30:20 – 8:30:22: Plaintiff makes the same or similar pointing gesture towards
    BCDC personnel.

•   8:30:23 - 8:31:08: Plaintiff continues to remain positioned in front of the Pod D-149
    Control Room door. At times Plaintiff crosses over the red line on the Pod floor.

•   8:31:09 – 8:31:48: Plaintiff a pointing gesture again towards BCDC personnel and
    engages in dialogue with various inmates. Plaintiff hits one of his fists against his
    open palm and appears to be laughing to the other inmates.

                                           5
   •   8:31:49 - 8:32:23: BCDC personnel enter the Pod D-149 common area. Deputies
       Tucker and Long attempt to physically restrain Plaintiff.

   •   8:32:24 - 8:32:27: Deputies Tucker and Long gain control of Plaintiff, placing his
       arms and hands behind his back.

   •   8:32:28 – 8:32:49: Deputies Tucker and Long place hand restraints on Plaintiff.

   •   8:32:50 – 8:33:12: Plaintiff is rolled onto his side, helped to his feet, and escorted
       out of the Pod D-149 common area.

(Doc. 33, Ex. A7, Video File Pod D-149).

       On February 23, 2018, Plaintiff submitted an Inmate Grievance, stating,

       The deputies used excessive force and slammed me in the ground when I
       never made a threatening gesture or move towards them. I told them I’m
       not going to stop yelling to talk to a “LT” until I talk to one. And Deputy Long
       laughed in my face after he slammed me saying I threatened them when I
       never made a violent or death threat towards them. You can ask D-149 if I
       made any violent remark to the police prior to them slamming me. I was
       waiting at Pod door when they came in and slammed me. It was Deputies
       Long and Tucker. They wouldn’t tell me when I asked for their full names
       for my lawsuit which is interfering in a legal lawsuit.

In response, Lt. Robin Holt informed Plaintiff the matter “will be looked into.” (Doc. 33,

Ex. A2 at 8).

       Plaintiff testified that prior to the altercation, he was standing inside the red line

that was painted on the floor and was “at the door telling them I need to speak to a

lieutenant or captain or sergeant.” (Doc. 33, Ex. B at 28). Plaintiff testified that he did not

use an aggressive tone towards the officers but was yelling due to it being loud in the jail.

Id. at 35. Plaintiff testified that prior to the guards entering the pod, he had stopped yelling

and was standing on the correct side of the red line. Id. at 29-30. Plaintiff testified that

he informed the BCDC deputies that he was someone they did not want to mess with, but

he did not use derogatory language towards them. Id. at 30-31. Plaintiff further testified


                                               6
that he was using his index finger to count the guards gathered at the pod door, rather

than making a gun gesture at the guards. Id. at 24-27.

       Plaintiff testified that he put his hands in the air when deputies entered the pod.

Id. at 40. Nevertheless, according to Plaintiff, the deputies attempted to force his arms

behind his back, and he informed them that he had issues with his shoulder. Id. at 40-

41. Plaintiff testified that Deputy Long entered the pod first and took him to the ground

and twisted his arm. Plaintiff further testified that Long slammed him to the ground,

placing his knee on Plaintiff’s head. Id. at 44-45. Plaintiff testified that he did not attempt

to resist the deputies’ attempts to place his arms behind his back. Id. at 40-45.

       Plaintiff alleges that on the morning of February 23, 2018, he pressed the call

button to seek medical assistance. Plaintiff further alleges that Heather Trimmer informed

him that he would be seen by the jail doctor at doctor call that afternoon. (Doc. 16 at 6).

Plaintiff states that he had to wait for doctor call for several hours and that he wanted to

be seen for a possible concussion and for his shoulder. Id. Plaintiff further states that he

told the deputies that he was “seeing double, feeling nauseous, getting migraines” and

that his eye was twitching. Id. at 10.

       On February 23, 2018, and at all times relevant, Trimmer was a nurse employed

by Southern Health Partners, which provides medical services to inmates housed at

BCDC through a contract with Benton County, Arkansas. (Doc. 29, Ex. 1 at 1). As a

nurse, Trimmer could not prescribe medications. Id. at 2.

       According to Trimmer’s affidavit testimony, it was the routine practice of the jail

doctor to visit the BCDC every Friday at 12:30 p.m. to see inmates. Id. at 2. Trimmer




                                              7
testified that she is familiar with this routine practice of the jail doctor and also noted that

February 23, 2018 was a Friday. Id.

         On February 23, 2018, Plaintiff was medically evaluated by the BCDC medical

staff. (Doc. 33, Ex. A3 at 31-32). Trimmer testified that the Plaintiff was seen by the jail

doctor the afternoon of February 23, 2018, for his alleged injuries and for evaluation of an

old scar on his right foot, which he alleged was “scabbing over” and breaking out into

sores. (Doc. 29, Ex. 1 at 1-2). During the doctor call, the jail doctor noted no soft tissue

swelling, pupils equal and reactive to light, and mild redness to the allegedly injured areas.

The jail doctor also noted “nausea status post head contusion.”1 Id. at 2. Plaintiff was

prescribed one dose of Zofran, a medication administered for nausea. With regard to his

right foot scar, Plaintiff was prescribed Bactroban 2 ointment for ten days or until healed.

(Doc. 29, Ex. 1 at 2; Doc. 33, Ex. A3 at 31-32). According to Trimmer’s affidavit, the

findings of the jail doctor indicated that there was no evidence of a concussion or closed

head injury. (Doc. 29, Ex. 1 at 2).

         Plaintiff testified that he was evaluated by the BCDC physician approximately eight

(8) hours after the incident. According to Plaintiff, the BCDC physician told him he was

okay at that time. (Doc. 33, Ex. B at 43, 56-57).

         On February 23, 2018, Plaintiff submitted an Inmate Request, stating: “It won’t let

me check my emails or let me look at my pictures, but it will let me look at my postal mail.”

In response, Sgt. McLain informed Plaintiff he would rehouse him in an attempt to remedy

the matter. (Doc. 33, Ex. A2 at 9).




1   A contusion is a bruise. Id. at 2.
2   Bactroban is a topical antibiotic ointment. (Doc. 29, Ex. 1 at 2).
                                               8
       On February 24, 2018, Deputy Charley Long submitted a Supplemental Jail

Incident Report involving Plaintiff, which read:

       On February 23, 2018, at approximately 0830, I, Deputy Long, was informed
       by the Pod Control Deputy that there was an Inmate at the D–149 pod door
       yelling and making threats. I walked to the pod door and Inmate Carlisle,
       Travis was at the pod door past the red line yelling. Inmate Carlisle was
       yelling about a pillow and making threats towards deputies, making
       comments such as he will knock out the first deputy through the door if they
       don’t have his pillow and saying he is not the mother f***er you want to mess
       with. Pod Control Deputy, Deputy Sisco call for Corporal Smith to come to
       Delta pod. When Corporal Smith arrived we were standing by the door as
       I was explaining the situation to him and Inmate Carlisle simulated with his
       hand that he was going to shoot each one of us deputies and saying bang
       each time he gestured with his hand pointed at us. I then decided we
       needed to take Inmate Carlisle out of the pod for everyone’s safety. With
       all the threats Inmate Carlisle had just made and was currently making we
       decided to close the distance and take control of him as fast and as safe as
       possible to prevent giving him the opportunity to hurt a deputy. Corporal
       Smith opened the door and I, Deputy Long, took control of Inmate Carlisle’s
       left arm. Inmate Carlisle instantly tensed up and began to pull his right fist
       back as of to throw a punch. I then took Inmate Carlisle’s back to prevent
       from getting hit and still maintain control of him while Deputy Tucker took
       control over his right arm. As soon as Deputy Tucker had control of Inmate
       Carlisle’s arm I regained control over his left arm and we lowered him to
       ground. After lowering Inmate Carlisle to the ground he attempted to pull
       his arms under him and would not follow the command to place his arms
       behind his back. Deputy Tucker and I were both able to get his arms behind
       his back and Corporal Smith placed hand restraints on him. We then rolled
       him on his side and helped him to his feet and Corporal Smith escorted him
       to echo pod. I then returned to my duties in delta pod without further
       incidence.

(Doc. 33, Ex. A4 at 3).

       On February 24, 2018, Plaintiff submitted an Inmate Grievance, stating: “I need to

speak to you in person on numerous reasons and concerns, please and thank you. One

is about your jail staff long and tucker.” (Doc. 33, Ex. A2 at 10). Lt. Robin Holt responded

stating, “What do you need to talk about?” Id.




                                             9
       Plaintiff submitted another request on February 24, 2018, stating: “It won’t let me

access my email kiosk. I get 2 free credits and I can’t even use them.” Lt. Robin Holt

responded to Plaintiff’s grievance, stating: “When you are on disciplinary segregation, you

do not have the privilege of messaging (emails/photo). You still have postal mail for

outside contact.” Id. at 11.

       On February 25, 2018, Deputy Shayla Sisco submitted a Supplemental Jail

Incident Report involving Plaintiff, stating:

       On February 23, 2018, I, Deputy Sisco was assigned to Delta Pod Control.
       At approximately 0820 Deputy Tucker began collecting blankets and sheets
       from inmates in D149. I heard an inmate later identified as Carlisle, Travis
       yell ‘hey’ across the pod. I noticed Deputy Tucker was at Inmate Carlisle’s
       cell. I watched Deputy Tucker as he appeared to be telling Inmate Carlisle
       to stop yelling. Deputy Tucker continued collecting blankets and sheets.
       When Deputy Tucker and the trustees exited the pod Inmate Carlisle stood
       at the pod door yelling. I noticed Deputy Tucker was carrying a pillow. He
       explained that he had removed the pillow from Inmate Carlisle’s cell. The
       pillow was ripped open on one end with two white blankets folded inside.
       At this time Deputy Long exited D130. Inmate Carlisle began yelling that
       he wanted to see a Lieutenant, and then began yelling for each of the male
       deputies that had been in Delta. Inmate Carlisle then yelled, ‘I ain’t the
       mother f***er you want to be messing with!’ At this time I contacted Corporal
       Smith and informed him of the situation and that I was going to form a team
       of available deputies to ‘stack up’ at the door to make entry. Corporal Smith
       advised that he would come to Delta to assist. Deputy Massey and Allen
       were called via radio. Once the deputies had arrived they were briefed on
       the situation. As they began lining up and forming a plan of entry, Inmate
       Carlisle made a gun gesture with his hand and ‘shot’ each of the deputies
       lined up at the pod door. At Corporal Smith’s verbal command I opened the
       D149 pod door via the panel. Deputies Long and Tucker made entry and
       placed Inmate Carlisle on the ground. Sergeant Hobelmann and Deputy
       Massey instructed the other inmates to get on the ground face down.
       Corporal Smith assisted placed handcuffs on the inmate. Inmate Carlisle
       was assisted to his feet and brought out to pod control. Corporal Smith and
       Deputy Tucker escorted Inmate Carlisle to Echo Pod for lockdown. I
       returned to my duties with no further incident.

(Doc. 33, Ex. A4 at 2-3).

       On February 25, 2018, Plaintiff was again evaluated by the BCDC medical staff.

(Doc. 33, Ex. A3 at 22).

       Plaintiff submitted another inmate grievance on February 25, 2018, stating:


                                                10
          It won’t let me access my emails or photos but it will let me check my postal
          mail. This has been going on since Friday morning when deputies long and
          tucker slammed me when I never made any kind of threatening moves to
          them and they said that I made a threatening gesture towards them when
          all I did was point at all the guards through the window as I was telling an
          inmate they might want to move because they were getting ready to come
          in and slam me and that is when I will press charges on them for using
          excessive force.

Lt. Robin Holt responded to Plaintiff’s grievance by stating: “Your messaging privileges

(emails and photos) were taken away, due to disciplinary segregation. You are still

allowed postal mail.” (Doc. 33, Ex. A2 at 11).

          Plaintiff also submitted an Inmate Medical Request on February 25, 2018, which

stated: “Ever since I was slammed Friday my knees are bruising my shoulder is messed

up it hurts to lift it and I told them I can’t move it much and they twisted it still. I got medical

records showing this. I’ve been getting migraines also.” In response, Nurse Heather

Trimmer informed Plaintiff that he had been added to the nurse call list. (Doc. 33, Ex. A2

at 11).

          Plaintiff was evaluated by the BCDC medical staff on February 26, 2018. As a

result of the medical evaluation, Plaintiff was prescribed 600 mg of Ibuprofen to help

alleviate pain. (Doc. 33, Ex. A2 at12; Ex. A3 at 32).

          On February 26, 2018, Plaintiff submitted an Inmate Grievance, stating:

          I’m not on disciplinary action yet and I never swung or made a threatening
          gesture towards police all I did was point at how many police were outside
          the pod door. I show respect and give it when its given to me and I need to
          talk about these phones. I need that money back from someone else
          stealing my money off the phone and I want to press charges on whoever it
          was. Those phones are too close together that it makes it easy to watch
          someone put their pin numbers in and then they cash out or ask to be with
          their family then they sell it.

(Doc No. 33, Ex. A2 at 10).




                                                11
       Plaintiff submitted another Inmate Grievance on February 28, 2018, stating: “I’m

not on disciplinary action. I haven’t been to disciplinary hearing and I need to get an

address off an email so I can write a letter. You guys have kept me from it now for 4

days.” In response, Plaintiff was informed that he may use the kiosk. Id. at 13.

       On February 28, 2018, Plaintiff pleaded guilty to threatening jail staff and disruptive

conduct, resulting from the February 23, 2018 altercation with BCDC personnel. (Doc.

33, Ex. A4 at 4). Plaintiff was convicted of Terroristic Threatening in the First Degree and

Terroristic Threatening in the Second Degree. (Doc. 33, Ex. A1 at 4-5). Plaintiff testified

that he pleaded guilty to threatening jail staff and disruptive conduct in order to accept a

lesser sentence. (Doc. 33, Ex. B at 52-53).

       On March 2, 2018, Plaintiff was prescribed and/or provided Diclofenac and

Naproxen 500 mg. (Doc. 33, Ex. A3 at 25).

       Plaintiff submitted an Inmate Grievance on March 4, 2018, stating:

       I was placed on wound care on 2-23-18 by the doctor. Nurse Trimmer never
       put me on it or they never brought me down there except one time which
       was on 3-1-18 at around 2:30-2:45. I’m putting it on paper so it can be
       documented. I’m supposed to have it cleaned and bactroban put on it.

(Doc. 33, Ex. A2 at 14).

       Another Inmate Medical Request was submitted by Plaintiff on March 12, 2018,

stating:

       I’m breaking out due to the state soap and I now have staph because of it.
       I have mentioned this numerous times. And now I have staph because no
       one wants to address this. Its on my throat at that. I just seen the nurse
       now I need to see the doctor unless you can get them to let me have dial
       antibacterial soap that they sell on commissary. I don’t get money, but I
       know they can give it, its med.




                                             12
BCDC medical staff responded to Plaintiff’s medical request by stating: “No infection

noted anywhere on this individual. Added to daily [illegible] for dry/cracked skin on left

foot until resolved.” Id. at 15.

       On March 12, 2018, Plaintiff submitted an Inmate Grievance, stating:

       Deputies Cobb and Smith keep waking us up all through the night due to
       them slamming the door making unnecessary noise at like 1-2 am waking
       the whole pod up. We need something done about this. We only have so
       many hours with our mat before they take it away from us every morning
       while on lockdown. And these deputies keep us awake during that time.
       And they are very disrespectful.

Lt. Robin Holt responded to Plaintiff’s grievance, stating: “Deputies are required to do

headcounts, per statute and policy. The doors are heavy and close on their own, behind

deputies. Please provide adequate details to the complaint of disrespect.” Id. at 16.

       On March 19, 2018, Plaintiff submitted an Inmate Medical Request stating, “I need

to be placed on Dr. Call so I can see him about me breaking out from state soap and for

my foot.” Id. at 17.

       Plaintiff submitted another Inmate Medical Request on March 20, 2018, stating:

“I’m having stomach cramps and sharp pain and they are severely hurting me to the point

that I can’t sleep at all.” Id. at 18.

       On March 21, 2018, Plaintiff submitted an Inmate Medical Request, stating:

       Can I please get some Maalox for the stomach cramps from trapped gas in
       my digestive system and some Dulcolax to try and help me get it. Maalox
       was given to me today when I went to sick call this morning and it helped
       some. Please and thank you.

In response, Nurse Shawna Stephens informed Plaintiff that he had been added to the

nurse call list. Id. at 20. Plaintiff was evaluated by the BCDC nursing staff and was

prescribed and/or provided Milk of Hydroxide and Bisacodyl. (Doc. 33, Ex. A3 at 23-24).



                                           13
      On March 24, 2018, Plaintiff submitted an Inmate Request, stating: “I’m out of

disciplinary segregation and back in d 154. The messaging kiosks are not letting me

access my emails and photos. Can you please fix this so I can email my mom now?” In

response, Plaintiff was informed that his email and photo access had been restored.

(Doc. 33, Ex. A2 at 20).

      Another Inmate Grievance was also submitted on March 24, 2018, stating: “I need

to have access to my emails on the messaging kiosks.            I just got off disciplinary

segregation and its not letting me get my emails and photos. Please fix this.” In response,

Lt. Robin Holt informed Plaintiff the issue had been resolved. Id.

      Plaintiff’s medical records indicate that he was provided with all medically

prescribed medication while he was incarcerated in the BCDC. (Doc. 33, Ex. A3 at 25-

30). BCDC records also reflect that Plaintiff was regularly provided his incoming mail

while incarcerated. (Doc. 33, Ex. A5 at 1-22).

      Plaintiff testified that he believes that the BCDC deputies retaliated against him for

the lawsuits he has filed against them. Plaintiff further alleges that Deputies Long and

Tucker did not follow the BCDC policy of talking to an inmate prior to using force. The

BCDC has specific policies in place concerning the grievance procedures. See Doc. 33,

Ex. A; Ex A6 at 7-8. Detainees are provided access to an electronic kiosk for purposes

of communication with various members of the Sheriff’s department and medical staff.

Detainees must put all general requests and non-emergency medical requests and all

grievances concerning any person or aspect of their confinement on the kiosk. This

informs staff of any purported issue so that it may be addressed or investigated as

needed. (Doc. 33, Ex. A at 2).



                                            14
       It is also the policy of the BCDC that inmates shall not be discriminated against

because of their nationality, color, creed, or beliefs. Id. The BCDC recognizes that

inmates have certain rights relative to the conditions of their confinement, which includes

humane treatment, access to medical and dental care when needed, and a healthy, safe

and secure environment. (Doc. 33, Ex. A6 at 1-2).

       With regard to mail, the BCDC has specific policies in place concerning inmate

incoming and outgoing mail procedures. (Doc. 33, Ex A; Ex. A6 at 61-64). A third party

vendor processes all incoming, non-legal, mail. The vendor opens the mail, scans it in

the system, and makes it available on the kiosk. Jail staff (administrative staff) then

review the mail and release it to the inmate for viewing. If there is anything prohibited in

the mail (such as pornography), it is rejected. The inmates are allowed to contact the

company upon their release to get a copy of the scanned mail. (Doc. 33, Ex. A at 2-3).

       BCDC engaged the third party mail processor to help alleviate and hopefully

eliminate contraband from entering into the facility by mail. The process also seeks to

eliminate claims of inmates who believe that BCDC staff are wrongfully withholding their

mail. (Doc. 33, Ex. A at 3).

       With regard to the use of force, BCDC has specific policies in place concerning the

use of force which require that officers only use the force and restraint necessary to

control an inmate who displays violent or threatening behavior. (Doc. 33 at Ex. A; Ex. A6

at 123-124). Any BCDC Officer who willfully mistreats a prisoner is subject to discipline

or termination. (Doc. 33, Ex. A; Ex. A6 at 161-162).

       Southern Health Partners was the contract medical care provider for the BCDC at

the time the Plaintiff was incarcerated there.     All medical decisions were made by



                                            15
Southern Health Partners medical staff. (Doc. 33, Ex. A at 3). No member of the BCDC

staff, including the Sheriff, is authorized to make medical decisions on behalf of any

detainee (excluding temporary first aid measures if medical staff is not present).

Moreover, no BCDC employee is authorized to order medical testing, prescribe

medications, or otherwise direct medical treatment for inmates. (Doc. 33, Ex. A at 3-4).

                                  II. LEGAL STANDARD

       Summary judgment is appropriate if, after viewing the facts and all reasonable

inferences in the light most favorable to the nonmoving party, the record “shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). “Once a party moving for summary judgment has made a

sufficient showing, the burden rests with the non-moving party to set forth specific facts,

by affidavit or other evidence, showing that a genuine issue of material fact exists.” Nat’l

Bank of Comm. v. Dow Chem. Co., 165 F.3d 602, 607 (8th Cir. 1999).

       The non-moving party “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. “They must

show there is sufficient evidence to support a jury verdict in their favor.” Nat’l Bank, 165

F.3d at 607 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). “A case

founded on speculation or suspicion is insufficient to survive a motion for summary

judgment.” Id. (citing Metge v. Baehler, 762 F.2d 621, 625 (8th Cir. 1985)). “When

opposing parties tell two different stories, one of which is blatantly contradicted by the

record, so that no reasonable jury could believe it, a court should not adopt that version

of the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris,

550 U.S. 372, 380 (2007).

                                            16
       In this case, the facts set forth by the Defendants are deemed admitted except to

the extent contradicted by the verified complaint. The question is whether, given the facts

as pieced together by the Court, there are genuine issues of material fact and whether

the Defendants are entitled to judgment as a matter of law.

                                      III. DISCUSSION

       Both Heather Trimmer and the Benton County Defendants have filed for summary

judgment. Their motions are discussed separately.

                                    A. Heather Trimmer

       Plaintiff names Heather Trimmer in claims 2, 5, 6 and 7 of his Amended Complaint.

Plaintiff alleges that Trimmer failed to provide adequate medical care while Plaintiff was

incarcerated in the BCDC. Plaintiff sets forth his claims with respect to both Trimmer’s

personal and official capacities.

       Claims 2, 5, and 6 each concern the medical care Plaintiff received for the injuries

he allegedly incurred as a result of the incident involving BCDC staff on February 23,

2018. Plaintiff asserts that after he was escorted to lockdown on February 23, 2018, he

pushed the call button for medical treatment for a possible concussion and for an injured

shoulder. Plaintiff states that he was told that Trimmer said that he would have to wait

for doctor’s call. Plaintiff was seen at doctor’s call several hours later. Plaintiff asserts

that because he indicated that he had a possible concussion from hitting his head, was

seeing double, was nauseous, and was getting migraines, he should have been seen

immediately rather than having to wait several hours.

       In Claim 7, Plaintiff asserts that on February 23, 2018, the doctor placed him on

“wound care for the scar on his left foot.” Plaintiff states that he “was suppose[d] to be

seen for 7 days and I was seen for only one day due to Heather Trimmer not following

Doctors order telling her to place me on the list.” (Doc. 16).


                                             17
       Trimmer argues she is entitled to summary judgment because she was not

deliberately indifferent to Plaintiff’s serious medical needs.

                                  1. Individual Liability

       The Eighth Amendment prohibition of cruel and unusual punishment prohibits

deliberate indifference to the serious medical needs of prisoners. Luckert v. Dodge

Cnty., 684 F.3d 808, 817 (8th Cir. 2012). To prevail on his Eighth Amendment claims,

Plaintiff must prove that the Defendant acted with deliberate indifference to his serious

medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976). The deliberate indifference

standard includes “both an objective and a subjective component: ‘The [Plaintiff] must

demonstrate (1) that [he] suffered [from] objectively serious medical needs and (2) that

the prison officials actually knew of but deliberately disregarded those needs.’” Jolly v.

Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (quoting Dulany v. Carnahan, 132 F.3d

1234, 1239 (8th Cir. 1997)).

       To show he suffered from an objectively serious medical need, Plaintiff must show

he “has been diagnosed by a physician as requiring treatment” or has an injury “that is

so obvious that even a layperson would easily recognize the necessity for a doctor’s

attention.” Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011) (internal quotations

and citations omitted). Intentionally denying or delaying access to medical care may

constitute deliberate indifference. See Estelle, 429 U.S. at 104-05; Dulany, 132 F.3d at

1239. “When the inmate alleges that a delay in medical treatment rises to the level of

an Eighth Amendment violation, ‘the objective seriousness of the deprivation should also

be measured ‘by reference to the effect of delay in treatment.’” Laughlin v. Schriro, 430

F.3d 927, 929 (8th Cir. 2005) (quoting Beyerbach v. Sears, 49 F.3d 1324, 1326 (8th Cir.

1995) and Hill v. Dekalb Regional Youth Detention Ctr., 40 F.3d 1176, 1188 (11th Cir.

1994)). “To establish this effect, the inmate ‘must place verifying medical evidence in


                                             18
the record to establish the detrimental effect of delay in medical treatment . . .’” Laughlin,

430 F.3d at 929 (quoting Crowley v. Hedgepeth, 109 F.3d 500, 502 (8th Cir. 1997)).

       To establish the subjective prong of deliberate indifference, “the prisoner must

show more than negligence, more even than gross negligence, and mere disagreement

with treatment decisions does not give rise to the level of a constitutional violation.

Deliberate indifference is akin to criminal recklessness, which demands more than

negligent misconduct.” Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008)

(internal quotation marks and citations omitted). A plaintiff must show that an official

“actually knew of but deliberately disregarded his serious medical need.” Gordon v.

Frank, 454 F.3d 858, 862 (8th Cir. 2006). Whether an inmate’s condition is a serious

medical need and whether an official was deliberately indifferent to the inmate’s serious

medical need are questions of fact. Schaub, 638 F.3d at 914 (citing Coleman v. Rahija,

114 F.3d 778, 784 (8th Cir. 1997)).

       With that framework in mind, the Court now turns to Plaintiff’s deliberate

indifference claims against Trimmer. As previously discussed, Plaintiff asserts two

separate arguments against Trimmer: one concerns Trimmer’s response to Plaintiff’s

request for medical care following an incident which occurred on February 23, 2018, and

the other concerns Trimmer’s alleged failure to place Plaintiff on the list for wound care

as ordered by the doctor.

                    a. February 23, 2018 Request for Medical Care

       Plaintiff asserts that Trimmer was deliberately indifferent to his medical care when

she allegedly instructed that medical attention to Plaintiff could be postponed until the

doctor’s scheduled visit. Plaintiff asserts that he complained of a possible concussion

and should have been seen immediately. Instead, Plaintiff was examined by the doctor

several hours later, at the time the doctor routinely visited the jail.


                                              19
       During the doctor call, the jail doctor noted no soft tissue swelling, pupils equal

and reactive to light, and mild redness to the allegedly injured areas. Plaintiff was

prescribed one dose of Zofran, a medication administered for nausea associated with a

head contusion. The undisputed evidence shows that any delay in treatment was

minimal, and Plaintiff presents no medical evidence to support a claim that a delay in

treatment caused a detrimental effect. Trimmer is entitled to summary judgment with

respect to this claim.

                                      b. Wound Care

       Plaintiff also asserts that Trimmer failed to add him to the list to be seen for wound

care, as directed by the doctor. Plaintiff asserts that he was only seen once instead of

the seven (7) days prescribed by the doctor.

       According to the medical records, on February 23, 2018 the doctor prescribed

Bactroban, a topical antibiotic ointment, to be applied to Plaintiff’s right foot scar for ten

days or until healed. The medical records reflect that Plaintiff received Bactroban, as

prescribed from February 24, 2018 until March 5, 2018. Trimmer’s affidavit testimony

further states that she provided all medications that were prescribed for the Plaintiff.

       Based on the undisputed evidence submitted, the Court finds that there is no

genuine, material dispute of fact to support Plaintiff’s claim that Trimmer failed to “add

him to the list” to be provided the treatment as prescribed by the doctor. 3 The Court

further finds that even if evidence existed in the record showing that Trimmer failed to

add Plaintiff to the treatment list, his claim would not survive summary judgment because

he “must show more than negligence, more even than gross negligence,” Popoalii, 512



3“When opposing parties tell two different stories, one of which is blatantly contradicted
by the record, so that no reasonable jury could believe it, a court should not adopt that
version of the facts for purposes of ruling on a motion for summary judgment.” Scott v.
Harris, 550 U.S. 372, 380 (2007).
                                              20
F.3d at 499, and that Trimmer “actually knew of but deliberately disregarded [Plaintiff’s]

serious medical need,” Gordon, 454 F.3d 862.

       Accordingly, the Court finds that Trimmer is entitled to summary judgment with

respect to this claim.

                                   2. Official Capacity

       Plaintiff also sues Trimmer in her official capacity. When a government contracts

with a third party to fulfill a constitutional duty – such as providing medical care – official

capacity claims against the third party’s employees are treated as claims against the third

party itself. See Cannady v. Cradduck, 2016 WL 4432704, at *1-2 (W.D. Ark. Aug. 18,

2016) (finding that official capacity claims against employees of a third-party medical

provider are treated as claims against the company because the county contracted with

the company to provide healthcare to county prisoners). Thus, Plaintiff’s official capacity

claims against Trimmer are essentially a claim against Trimmer’s employer, Southern

Health Partners, Inc.

       To sustain an official capacity claim against that entity, Plaintiff “must show that

there was a policy, custom, or official action that inflicted an actionable injury.” Johnson

v. Hamilton, 452 F.3d 967, 973 (8th Cir. 2006) (discussing a section 1983 claim against

a prison medical provider); Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 975-76 (8th

Cir. 1993) (“[A] corporation acting under color of state law will only be held liable under

section 1983 for its own unconstitutional policies.”). Thus, Plaintiff’s official capacity

claims are “functionally equivalent” to alleging that Defendant’s employer, Southern

Health Partners, Inc., had “a policy, custom, or [took an] official action” that deprived him

of constitutionally adequate medical care. Veatch v. Bartels Lutheran Home, 627 F.3d

1254, 1257 (8th Cir. 2010); Johnson, 452 F.3d at 973.

                                              21
        Here, Plaintiff has failed to provide evidence of—or even allege the existence of—

any policy or custom of Benton County or Southern Health Partners, Inc. that contributed

to the alleged violation of his constitutional rights. Accordingly, Trimmer is entitled to

summary judgment on Plaintiff’s claims against her in her official capacity.

                               B. Benton County Defendants

        With respect to the Benton County Defendants, Plaintiff asserts claims of

excessive force, retaliation, interference with his mail, discrimination, and failure to

supervise. The Benton County Defendants believe that they are entitled to summary

judgment because: the force used by the officers was reasonable in light of the

circumstances; Plaintiff was not denied any constitutional right with regard to his mail;

verbal comments do not establish retaliation, discrimination, or any constitutional

violation; Sheriff Holloway was not deliberately indifferent to any need for training or

supervision; all Defendants are entitled to qualified immunity; and there is no basis for

official capacity liability.

                                   1. Excessive Force

        In Claim 1 of his Amended Complaint, Plaintiff asserts Tucker and Long used

excessive force against him in violation of the Eighth Amendment. Plaintiff states, “I was

standing at the door telling them, ‘I’m not the one check my jacket (nothing violent), I want

to speak to someone higher than you Tucker or Long.’ Then Tucker and Long came in

among with other jail deputies and slammed me on the ground while my hands were in

the air in a non-threatening manner and twisted my shoulder while its already messed up

and hurt my knee.” (Doc. 16 at 5). Plaintiff’s Amended Complaint further states: “[o]n 2-

23-18 at approximately 8:20 I was slammed by the deputies and my head hit the floor. I



                                             22
told the deputies that my head hit the floor and that I’m seeing double, feeling nauseous,

getting migraines and that my eye hasn’t stopped twitching since.” Id. at 10.

       “Whenever prison officials stand accused of using excessive physical force in

violation of the Eighth Amendment, the ‘core judicial inquiry’ is whether the force was

applied in a good faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Jones v. Shields, 207 F.3d 491, 495 (8th Cir. 2000) (citing

Hudson v. McMillian, 503 U.S. 1, 5 (1992)). “Because the use of force is sometimes

required in prison settings, guards are liable only if they are completely unjustified in using

force, i.e., they are using it maliciously and sadistically.” Irving v. Dormire, 519 F.3d 441,

446 (8th Cir. 2008). Relevant factors to be considered for this inquiry include: “the need

for application of force, the relationship between that need and the amount of force used,

the threat reasonably perceived by the responsible officials, . . . any efforts made to

temper the severity of a forceful response,” and the extent of injury to the inmate. Hudson,

503 U.S. at 7 (internal quotations omitted).

       “Not every malevolent touch by a prison guard gives rise to a federal cause of

action.” Jones, 207 F.3d at 495. Even with malicious motivation, “not every push or

shove violates the Constitution, but any use of force greater than de minimis, or any use

of force that is ‘repugnant to the conscience of mankind,’ does.” Irving, 519 F.3d at 446

(citing Hudson, 503 U.S. at 9-10). While significant injury is not required, “some actual

injury must be shown” and the extent of inflicted pain considered. Jones, 207 F.3d at

495. “An inmate who complains of a ‘push or shove’ that causes no discernible injury

almost certainly fails to state a valid excessive force claim.” Wilkins v. Gaddy, 559 U.S.

34, 38 (2010). “[U]nless it appears that the evidence, viewed in the light most favorable



                                               23
to the plaintiff, will support a reliable inference of wantonness in the infliction of pain . . .

the case should not go to the jury.” Johnson v. Bi-State J. Ctr./Ark. Dept. of Corrs., 12

F.3d 133, 136 (8th Cir. 1993).

       According to the evidence in the record, there is no genuine, dispute of material

fact that the Benton County Defendants’ use of force against Plaintiff was applied in

anything other than a good faith effort to maintain or restore discipline. Plaintiff had been

previously warned about his disruptive behavior. Plaintiff became agitated and appeared

angry when Tucker removed Plaintiff’s pillow from the Pod area. After Tucker left through

the Pod door, Plaintiff began yelling, near the Pod door, at times crossing the red line on

the Pod floor. As the jail video of the incident confirms, Plaintiff remained near the Pod

door for over ten (10) minutes. Plaintiff can be seen in the video making gestures towards

the Defendants and also appears to be engaging other inmates so that they join him in

the confrontation.

       The officers on the scene made the decision to take control of Plaintiff quickly to

ensure the safety of the deputies and the other inmates. Upon entering the Pod, Tucker

and Long gained control of Plaintiff in less than a minute. Hand restraints were placed

on Plaintiff, and, in less than two minutes, Plaintiff was helped to his feet and escorted

out of the Pod. Although the incident occurred very quickly, it is notable that Plaintiff did

not (as he claims) place his hands in the air or behind his back prior to contact with the

Defendants.

       Finally, although Plaintiff asserts that he suffered a possible concussion and hurt

his shoulder, a medical exam revealed no signs of concussion, and there is no medical

evidence of further trauma to Plaintiff’s already injured shoulder as a result of this incident.



                                               24
       A jury viewing the video of the incident could not come to the conclusion that the

force applied to Plaintiff by the officers was done maliciously and sadistically in order to

cause harm. Rather, there is no genuine, material dispute of fact, even when viewing the

evidence in the light most favorable to the Plaintiff, that force was not applied in a good

faith effort to maintain or restore discipline. Further, there is no evidence to show that

Plaintiff suffered actual injury as a result of the incident, and there is no evidence to

support an inference that the officers wantonly inflicted pain upon Plaintiff. For all these

reasons, the Benton County Defendants are entitled to summary judgment for Plaintiff’s

personal capacity excessive force claims.

                                 2. Failure to Supervise or Train

       Plaintiff asserts that:

       Sheriff Holloway violated my 4th, 8th, and 14th amendments which forbids to
       deny any person within it’s Jurisdiction the equal protection of the law and
       he failed to adequately train and supervise staff and protect me from the
       use of excessive force used by the Deputies that were all involved.

(Doc. 16 at 12).

       A local government may be held liable if the failure to train or supervise the

offending actor caused the deprivation. In Parrish, the Court set forth the requirements

to establish governmental or official capacity liability based on a failure to train. Parrish

v. Ball, 594 F.3d 993, 997 (8th Cir. 2010). It stated that a government may be subject to

liability for inadequate training of its employees where:

       (1) the [county’s] . . . training practices [were] inadequate; (2) the [county]
       was deliberately indifferent to the rights of others in adopting them, such
       that the “failure to train reflects a deliberate or conscious choice by [the
       county]”; and (3) an alleged deficiency in the . . . training procedures actually
       caused the plaintiff’s injury.

Id. (citations omitted).


                                               25
       Even where it is established that only minimal training is received, “that finding

alone will not satisfy a § 1983 claim for failure to train.” Id.

       Instead, Plaintiff must demonstrate that in light of the duties assigned to
       specific officers . . . the need for more or different training is so obvious, and
       the inadequacy so likely to result in the violation of constitutional rights, that
       the policymakers of the [county] can reasonably be said to have been
       deliberately indifferent to the need.

City of Canton v. Harris, 489 U.S. 378, 390 (1989).

       Plaintiff has made no such showing. The summary judgment record does not

contain any evidence of a deficiency in the training of deputies or suggest a causal

relationship between the failure to train and the alleged constitutional violation. The Court

does “not believe that there is a patently obvious need to train an officer not to” use

excessive force against a detainee. Cf. Parrish, 594 F.3d at 999 (no “patently obvious

need to train an officer not to sexually assault women, especially where there is no notice

at all that such behavior is likely”); see also Kennedy v. Blankenship, 100 F.3d 640, 643

(8th Cir. 1996) (failure to follow policy does not state a claim for relief under 42 U.S.C.

§ 1983).

       The Benton County Defendants are entitled to summary judgment on Plaintiff’s

failure-to-supervise/train claims.

                                        3. Retaliation

       Plaintiff’s Amended Complaint states that he was retaliated against when:

       [on] 2-23-18 . . . I told both deputies that I’m filing a lawsuit on the sheriff for
       other reasons. Due to the fact that I’m in stripes and he’s not and that he’s
       a law enforcement officer. Both Alex Tucker and Charley Long stated, ‘the
       courts will believe us before they believe any inmate.’ And I believe they
       are retaliating for the sheriff because I said it’s on jail staff and the sheriff.

(Doc. 16 at 7).

       Generally, “[c]onduct that retaliates against the exercise of a constitutionally

protected right is actionable, even if the conduct would have been proper if motivated by

                                               26
a different reason.” Cody v. Weber, 256 F.3d 764, 771 (8th Cir. 2001) (citing Madewell

v. Roberts, 909 F.2d 1203, 1206 (8th Cir. 1990)). The retaliatory conduct itself need not

be a constitutional violation to be actionable. Additionally, there is no independent injury

requirement when retaliatory conduct is involved. See Dixon v. Brown, 38 F.3d 379, 380

(8th Cir. 1994). To prevail on his retaliation claim, Plaintiff must demonstrate: (1) he

engaged in protected activity; (2) Defendants responded with adverse action that would

“‘chill a person of ordinary firmness’ from continuing in the activity;” and, (3) the adverse

action was motivated at least in part by exercise of the protected action. See L.L. Nelson

Enterprise Inc. v. Cnty. of St. Louis, Mo., 673 F.3d 799, 807-8 (8th Cir. 2012) (quoting

Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir. 2004)).

       The Court finds that there are insufficient facts presented in Plaintiff’s Amended

Complaint to demonstrate there is any genuine material dispute that the actions of the

Benton County Defendants were retaliatory or amounted to retaliation. Accordingly, the

Benton County Defendants are entitled to summary judgment on this claim.

                                     4. Discrimination

       Plaintiff also claims he was the subject of “discrimination/profiling,” specifically

stating, “[f]irst, both my knees are bruised up and I have swelling and black eye by the

temple due to the deputies Alex Tucker and Charley Long told me that it was justified

even though I know it wasn’t. Deputies Long and Tucker smiled in my face and said that

staff sergeant Adams will believe them over me and that cops stick together no matter

what.” (Doc. 16 at 9).

       “’[T]he Constitution prohibits selective enforcement of the law based on

considerations such as race . . . [and] the constitutional basis for objecting to intentionally



                                              27
discriminatory application of laws is the Equal Protection Clause . . . .’” Johnson v.

Crooks, 326 F.3d 995, 999 (8th Cir. 2003) (quoting Whren v. United States, 517 U.S. 806,

813 (1996)). The Eighth Circuit has recognized that “encounters with officers may violate

the Equal Protection Clause when initiated solely based on racial considerations.” U.S. v.

Frazier, 408 F.3d 1102, 1108 (8th Cir. 2005). The Plaintiff has not set forth a cognizable

claim regarding discrimination, nor has he presented evidence of such a claim. The

Benton County Defendants are entitled to summary judgment.

                               5. Interference with Mail

      Plaintiff’s statement for relief states: “I also want to be able to receive our postal

mail in person and not on a computer screen. They are interfering with the mail here.”

(Doc. 16 at 8). While inmates have a First Amendment right to free speech, including the

right to send and receive mail, “confinement and the needs of the penal institution impose

limitations on constitutional rights, including those derived from the First Amendment.”

Jones v. N.C. Prisoners’ Union, 433 U.S. 119, 125 (1977).

      “Prisoners’ First Amendment rights encompass the right to be free from certain

interference with mail correspondence.” Davis v. Norris, 249 F.3d 800, 801 (8th Cir.

2001). “Interference with legal mail implicates a prison inmate’s right to access to the

courts and free speech as guaranteed by the First and Fourteenth Amendments to the

U.S. Constitution.” Davis v. Goord, 320 F.3d 346, 351 (2nd Cir. 2003). “A prison policy

that obstructs privileged inmate mail can violate inmates’ right of access to the courts.”

Weiler v. Purkett, 137 F.3d 1047, 1051 (8th Cir. 1988).

      Restrictions on this First Amendment right are valid “only if [they are] (1)

reasonably related to legitimate penological interests,” such as security, order, or



                                            28
rehabilitation and are (2) no greater than necessary to the protection of the governmental

interest involved. Turner v. Safely, 482 U.S. 78, 89 (1987).

       The Plaintiff complains only that mail is available on an electronic screen rather in

in hard copy. He does not allege that he has been deprived of access to mail. However,

evidence has been presented concerning the BCDC mail system and its intended goals

of preventing contraband from entering the BCDC, while eliminating any issues of

inadvertent interference of prisoner mail by BCDC staff. Because Plaintiff has failed to

set forth a genuine, material dispute of fact concerning interference with his mail, and

because the BCDC mail system is in place to address legitimate penological interests,

the Benton County Defendants are entitled to summary judgment on this claim. 4

                              6. Official Capacity Claims

       Official capacity claims are “functionally equivalent to a suit against the employing

governmental entity.” Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir.

2010). “[I]t is well established that a municipality [or county] cannot be held liable on a

respondeat superior theory, that is, solely because it employs a tortfeasor.” Atkinson v.

City of Mountain View, Mo., 709 F.3d 1201, 1214 (8th Cir. 2013). To establish any liability

on the employing governmental entity under section 1983, “plaintiff must show that a

constitutional violation was committed pursuant to an official custom, policy, or practice

of the governmental entity.” Moyle v. Anderson, 571 F.3d 814, 817 (8th Cir. 2009)

(citation omitted). To establish the existence of an unconstitutional policy, the Plaintiff

must point to “a deliberate choice of a guiding principle or procedure made by the




4 Having found the facts do make out a constitutional violation, there is no need to reach
the issue of qualified immunity. See Krout v. Goemmer, 583 F.3d 557, 564 (8th Cir. 2009).
                                            29
